r




     ,
.’




             OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN
     .-



i:
P. Prak wright, nay IO, lss8, Pages

it WI      Lo ll th a tl r o ua ty8’8ua .r               r h il#
ariving UI automobile bolonglaa to the l ountr
QII eomtr bluisomr i8 not l lhutfou? rlthla ch.
mowing of orti.18 -a,       anAthat ho 6o.a not
h u ek o b tdaa lhauffw'r      Uoen80.  But tb
roasmiltg   W8 that a aounty ea8ls8Jmer   la a
plblio  oifiaor, and, thsreioro, not *en omplo3m,,
lOxvstlt agent or ia&pwNl8ilt8ontro8~      within
the e&tory      Aotinith.
              In     ta        uoet     in&uioothrrolrno
doubt but     thst        orr lnary    oaunty road hada ore
aployue       of rho        oouttty.   Tarp attention18 8alG
aA to the r0u.d                   Urowel~ ot the wor~*aor-
vsd”, WQplOyW’ %I 89 roxa Jut. 10 whiab                       state8r

             ~ri=%holanguage oitho iau, how-?,
          th&wrl   **uvuxt@  I8 weA to rpbaeu0
          all lla88ea of rgloywa.   It l.8rmo8r-
          mow with 'aploy..', 8inAin01ud.8 a11
          pacut      ofuhate~U rUrk or podtfai
          who are aubjeot to th@ Ur#tica                UIA
          raatmlotanatherin      any4qutwat
          0r &br   or bruiD)os.g

          IDS8o urlamluslor                     thst   ru8h oount$
wp&yeaouoowt~roaAhu~d~rhlko                             4rWlm#tmekr